FILED
                            NOT FOR PUBLICATION                            AUG 19 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10068

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00008-PMP

  v.
                                                 MEMORANDUM*
ROBERT LEE ARBAUGH,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                            Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Robert Lee Arbaugh appeals from the district court’s judgment and

challenges the 9-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Arbaugh contends that his sentence is substantively unreasonable in light of

the “minor” nature of his violations of supervised release. To the contrary, the

violations were not minor and the district court did not abuse its discretion in

imposing Arbaugh’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).

The sentence is substantively reasonable in light of the 18 U.S.C. § 3583(e)

sentencing factors and the totality of the circumstances, including Arbaugh’s

breach of the district court’s trust. See United States v. Simtob, 485 F.3d 1058,

1062-63 (9th Cir. 2007).

      AFFIRMED.




                                           2                                       14-10068